                               UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division


CARSHENA GARY, et al.,

                   Plaintiffs,

            v.                                     Case No. 1:20-CV-860

VIRGINIA      DEPARTMENT                   OF
ELECTIONS, et al.,

                    Defendants,


                      PARTIAL CONSENT JUDGMENT AND DECREE

       1.        Whereas Virginia Code §§ 24.2-706 and 24.2-707 require that voters completing

an absentee ballot must open, mark, and refold their ballot in the presence of a witness, and then

have the witness sign their ballot envelope.

       2.        Whereas the witness requirement has been modified for the November 3, 2020

election as the result of a consent decree entered by U.S. District Court Judge Norman K. Moon

in League of Women Voters of Va. v. Va. State Bd. of Elections, 2020 U.S. Dist. LEXIS 152120

(W.D. Va. August 21, 2020).; see attached Exhibit A. The consent decree permits a voter who

believes she may not safely have a witness present while completing her ballot to disregard the

witness requirement for the November 3, 2020 election. See id.

       3.        Whereas Virginia Code § 24.2-706(D) only permits absentee ballots to be

electronically transmitted to “covered voters,” as defined in Virginia Code § 24.2-452(1).
                                             CONFIDENTIAL; FOR SETTLEMENT PURPOSES ONLY


        4.      Whereas any physically disabled voter may request and then shall be handed a

printed ballot by an officer of election outside the polling place but within 150 feet of the

entrance to the polling place. Va. Code § 24.2-649(A).

        5.      Whereas any voter who requires assistance to vote by reason of physical disability

or inability to read or write may, if she so requests, be assisted in voting. If the voter is blind, she

may designate an officer of election or any other person to assist. Va. Code § 24.2-649(B).

        6.      Whereas the prohibition on electronically transmitting ballots to print disabled

voters necessitates that any print disabled voter who wishes to vote an absentee ballot will need

to either invite another person into their home to assist the voter in completing a paper ballot or

travel outside their home to vote in person utilizing ballot marking tools at absentee voting

locations or polling places. If the voter wishes to vote a paper absentee ballot, the individual

must have another person assist the voter in opening their ballot envelope, filling out their ballot,

closing and signing the envelope, and finally exchanging the envelope with the witness to obtain

the witness’s signature.

        7.      Whereas an effective, widely available vaccine for COVID-19 will almost

certainly not be available by November 3, 2020, and the significant weight of scientific evidence

confirms that COVID-19 will likely continue to transmit widely in the community absent a

vaccine or herd immunity, and that herd immunity will not occur anytime in the near future.

        8.      Whereas on July 27, 2020, Plaintiffs Carshena Gary, Lori Scharff, Regina Root,

Naim Muawia Abu-El Hawa, John Halverson, the National Federation of the Blind of Virginia,

and the American Council of the Blind of Virginia filed a complaint against the Virginia

Department Of Elections, Christopher Piper, Commissioner of the Virginia Department of

Election, in his official capacity, the Virginia Board Of Elections, Robert H. Brink, Chair of the



                                                   1
                                            CONFIDENTIAL; FOR SETTLEMENT PURPOSES ONLY


Virginia Board of Elections, in his official capacity, John O’ Bannon, Vice Chair the Virginia

Board of Election, in his official capacity, and Jamilah D. Lecruise, Secretary of the Virginia

Board of Elections, in her official capacity (collectively Defendants), challenging Virginia’s

system of absentee voting for individuals with print disabilities, particularly in light of the

COVID-19 pandemic. ECF No. 1 at 1.

       9.      Among other relief requested, the Complaint seeks a court order requiring

Defendants to offer a private and independent method of absentee voting that is accessible for

Plaintiffs and others with print disabilities in time for use by voters in the November 3, 2020

election and in all future elections. ECF No. 1 at ¶ 169.

       10.     Whereas on August 10, 2020, the same Plaintiffs filed a motion for preliminary

injunction requesting this Court require Defendants to, by September 18, 2020, implement an

absentee ballot program accessible to all print disabled voters, including a remote accessible

vote-by mail tool that provides for electronic delivery and marking of absentee ballots, to issue

guidance to localities requiring those localities to make that technology available to print

disabled voters, and to inform the public of the availability of the accessible absentee ballot

program. ECF No. 20 at p. 2-3.

       11.     Whereas, pursuant to Va. Code § 24.2-612, absentee voting must be available 45

days prior to the November 3, 2020 General Election (“the November Election”), or Saturday,

September 19, 2020. For localities whose general registrar’s offices are closed on that Saturday,

absentee ballots must be available on Friday, September 18, 2020.

       12.     Whereas, in light of the data that supports the Plaintiffs’ concerns for their safety

if they are required to interact with others in order to cast their ballot in the November Election

combined with the importance of ensuring every qualified voter may vote privately and



                                                 2
                                                 CONFIDENTIAL; FOR SETTLEMENT PURPOSES ONLY


independently, Plaintiffs and Defendants (collectively, the Consent Parties) agree that an

expeditious resolution of this matter for the November general election, in the manner

encompassed by the terms of this Consent Decree, is in the best interests of the health, safety,

and constitutional rights of the citizens of the Commonwealth of Virginia, and therefore in the

public interest.

        13.        Whereas the Consent Parties agree that, for the November 3, 2020 election:

              a. Not later than September 18, 2020, Defendants will make available to all

                   localities a tool that will allow print disabled voters to electronically receive and

                   mark absentee ballots using screen reader assistive technology such as MyBallot

                   (the “Ballot Marking Tool”). If, despite their best efforts, Defendants are unable

                   to implement the Ballot Marking Tool by September 18, 2020, Defendants shall

                   implement it as soon thereafter as practicable but in no event later than September

                   30, 2020.

              b. Defendants shall issue updated guidance to inform general registrars that if on the

                   Virginia Vote by Mail Application Form a voter marks the box at 7d (“I need

                   assistance completing my ballot due to a disability, blindness, or inability to read

                   or write.”), the general registrar shall:

                       i. Contact the voter via mail, phone, or email to inquire as to whether the

                           voter has a print disability.

                      ii. If the voter affirms that they have a print disability, the general registrar

                           shall electronically make available the Ballot Marking Tool and accessible

                           electronic instructions for completion and return of the ballot, to the voter

                           if the voter so elects.



                                                       3
                                CONFIDENTIAL; FOR SETTLEMENT PURPOSES ONLY


      iii. The registrar shall also send the voter a ballot return envelope (Envelope

           B), enclosed in a larger envelope (Envelope A). The registrar shall place a

           tactile marking on Envelope A (e.g., hole punch, a corner cut, or a tactile

           sticker) in order to identify the envelope as Envelope A to the voter.

      iv. The registrar shall not reject ballots from print disabled voters on the basis

           of the position of the voter’s signature or address on Envelope B if the

           voter’s signature or address is anywhere on the envelope.

       v. The registrar shall not reject ballots from print disabled voters because

           they are completed using the Ballot Marking Tool and printed on regular

           paper.

c. Defendants shall provide instructions to all localities that the localities must make

   the Ballot Marking Tool available to all print disabled voters.

d. Defendants shall provide instructions with each paper absentee ballot sent to

   voters that, if the voter is print disabled, the voter may contact the general

   registrar to void that paper absentee ballot and vote instead using the Ballot

   Marking Tool.

e. Defendants shall take reasonable steps to provide information to the public

   regarding the Ballot Marking Tool, including issuing a press release and posting

   information on the Department of Elections website and social media pages

   before September 18 and periodically during the early voting period.

f. Defendants shall take reasonable steps to provide information to the public

   regarding the fact that, if a voter with a print disability has already received a

   paper absentee ballot that has not been cast, the voter may contact their general



                                     4
                                            CONFIDENTIAL; FOR SETTLEMENT PURPOSES ONLY


                registrar to cancel that paper absentee ballot and request the use of the Ballot

                Marking Tool.

             g. Any voter who utilizes the Ballot Marking Tool shall be required to mail or

                physically return their absentee ballot to the appropriate general registrar using

                Envelope B.

       14.      Whereas Plaintiffs agree to withdraw with prejudice their August 10, 2020

Motion for Preliminary Injunction upon entry of this Partial Consent Judgment and Decree.

       15.      Whereas the Consent Parties agree that entry of this Consent Decree does not

affect the viability of Plaintiffs’ claims under Title II of the Americans with Disabilities Act (42

U.S.C. § 12131 et seq.), § 504 of the Rehabilitation Act of 1973 (29 U.S.C. § 794), or Virginia

Code § 51.5-43 with respect to voting by print disabled voters in any subsequent elections after

the November Election.

       16.      The Consent Parties further agree that neither the entry of this Consent Decree,

nor anything contained herein, is or shall be deemed an admission of liability by the

Commonwealth Defendants as to any of the Plaintiffs’ claims made, or issues raised, in the

Complaint (ECF No. 1) or otherwise waives or prejudices the Defendants’ ability, which is

hereby reserved, to deny, dispute, or challenge any of the issues, claims or allegations made

therein (including, without limitation, any claims for damages, fees (including attorneys’ fees),

expenses, costs, and/or any other relief sought).

       17.      Whereas the Consent Parties will attempt in good faith to reach a final agreement

resolving Plaintiffs’ remaining claims and issues of damages, fees, including attorneys’ fees,

expenses, and costs, that may have accrued or may accrue, and Plaintiffs reserve the right to seek

an award of damages, fees, and costs if resolution is not achieved.



                                                    5
                                             CONFIDENTIAL; FOR SETTLEMENT PURPOSES ONLY


       18.      Whereas the Court finds that it has subject matter jurisdiction over the Consent

Parties and that the Partial Consent Judgment and Decree is fair, adequate, and reasonable, and

not illegal, a product of collusion, or against the public interest because such agreement

preserves the constitutional right to vote of Plaintiffs and other Virginia voters while promoting

public health during a pandemic and does so without harming the integrity of Virginia’s

elections. The agreement also gives appropriate weight to Defendants’ expertise and public

interest responsibility in the area of election administration.

       19.      Whereas Plaintiffs made a sufficiently strong showing on the merits of the claim,

as shown in their complaint and motion for preliminary injunction, to further support the

fairness, adequacy, and reasonableness of this Partial Consent Judgment and Decree.

IT IS HEREBY ORDERED, ADJUDGED, AND DECREED FOR THE REASONS

STATED ABOVE IN PARAGRAPHS 1-18

       1.       That for the November 3, 2020 Election:

             a. Not later than September 18, 2020, Defendants will make available to all

                localities a tool that will allow print disabled voters to electronically and

                accessibly receive and mark absentee ballots using screen reader assistive

                technology (the Ballot Marking Tool). If, despite their best efforts, Defendants are

                unable to implement the Ballot Marking Tool described herein by September 18,

                2020, Defendants shall implement it as soon thereafter as practicable but in no

                event later than September 30, 2020.

             b. Defendants shall issue updated guidance to inform general registrars that if a voter

                in applying for an absentee ballot, on or after the date of the entry of this consent

                decree, marks that the voter will require assistance in completing their absentee



                                                  6
                                CONFIDENTIAL; FOR SETTLEMENT PURPOSES ONLY


   ballot, the general registrar shall contact the voter via mail, phone, or email to

   inquire as to whether the voter has a print disability. If the voter affirms that they

   have a print disability, the general registrar shall make available the Ballot

   Marking Tool and instructions to the voter if the voter so elects. The registrar

   shall also send the voter a ballot return envelope (Envelope B), enclosed in a

   larger envelope (Envelope A). Defendants shall provide instructions to all

   localities that the localities must make the Ballot Marking Tool available to all

   print disabled voters and must not reject ballots from voters with print disabilities

   based on the position of the voter’s signature or address on the ballot return

   envelope or based on the fact that the ballot is printed on regular paper. The

   registrar shall place a tactile marking on Envelope A (e.g., hole punch, a corner

   cut, or a tactile sticker) in order to identify the envelope as Envelope A to the

   voter.

c. Defendants shall provide instructions with each paper absentee ballot sent to

   voters that, if the voter is print disabled, the voter may contact the general

   registrar to void that paper absentee ballot and vote instead using the Ballot

   Marking Tool.

d. Defendants shall take reasonable steps to provide information to the public

   regarding the Ballot Marking Tool, including issuing a press release and posting

   information on the Department of Elections website and social media pages

   before September 18 and periodically during the early voting period.

e. Defendants shall take reasonable steps to provide information to the public

   regarding the fact that, if a voter has a print disability and has already received a



                                     7
                                            CONFIDENTIAL; FOR SETTLEMENT PURPOSES ONLY


               paper absentee ballot that has not been cast, the voter may contact their general

               registrar to cancel that paper absentee ballot and request the use of the Ballot

               Marking Tool.

            f. Any voter who utilizes the Ballot Marking Tool shall still be required to mail or

               physically return their absentee ballot to the relevant general registrar.

            g. Within 30 days after November 3, 2020, Defendants will inform Plaintiffs of the

               number of individuals who elected to vote with assistance and summaries of any

               complaints or feedback received by Defendants about the Ballot Marking Tool.

2.     Plaintiffs shall withdraw their motion for a preliminary injunction and this matter shall be

stayed, including, without limitation, all filing deadlines herein, until December 3, 2020, unless

disputes as to compliance regarding the Consent Decree arise, or until the parties inform the

Court that the litigation has been resolved, whichever occurs first. If this matter is not resolved

by December 3, 2020, then the parties agree to schedule, at a mutually-agreeable time after that

date, a status conference with the Court to reset the filing deadlines and to discuss any other

applicable dates or other matters necessary for the resumption of the instant litigation.”

       3.      The Consent Parties shall attempt in good faith to reach a final agreement

resolving Plaintiffs’ remaining claims and issues of damages, fees, including attorneys’ fees,

expenses, and costs, that may have accrued or may accrue, and Plaintiffs reserve the right to seek

an award of damages, fees, and costs if resolution is not achieved.

       SO ORDERED this ___ day of August, 2020.



                                                              ________________________
                                                              Hon. Claude M. Hilton
                                                              United States District Judge



                                                 8
                                     CONFIDENTIAL; FOR SETTLEMENT PURPOSES ONLY


Dated: August 27, 2020

AGREED AND CONSENTED TO:
BY: /s/ Steven M. Traubert                 MARK R. HERRING
Steven M. Traubert, VSB#41128              Attorney General of Virginia
Zachary S. Devore, VSB#65401               By: /s/ Carol L. Lewis
disAbility Law Center of Virginia          CAROL L. LEWIS (VSB #92362)
1512 Willow Lawn Drive, Suite 100          BLAIRE HAWKINS O’BRIEN (VSB #83961)
Richmond, VA 23230                         HEATHER HAYS LOCKERMAN (VSB
Phone: (804) 225-2042                      #65535)
Fax: (804) 662-7431                        RONALD N. REGNERY (VSB #37453)
Steven.Traubert@dlcv.org                   Office of the Attorney General
Zachary.devore@dlcv.org                    202 North Ninth Street
                                           Richmond, Virginia 23219
Eve L. Hill (pro hac vice)                 804-692-0558 (telephone)
Abigail Graber (pro hac vice)              804-692-1647 (facsimile)
Brown Goldstein & Levy                     clewis@oag.state.va.us
120 E. Baltimore St., Ste. 1700
Baltimore, MD 21202                        Attorneys for Virginia Department Of Elections,
(410) 962-1030 (phone)                     Christopher Piper, the Virginia Board Of
(410) 385-0869 (fax)                       Elections, Robert H. Brink, John O’ Bannon, and
ehill@browngold.com                        Jamilah D. Lecruise
agraber@browngold.com

Steven P. Hollman (pro hac vice)
Jonathan Wang (pro hac vice)
SHEPPARD MULLIN RICHTER
       & HAMPTON, LLP
2099 Pennsylvania Avenue, NW Washington,
DC 20006-6801
Phone: (202) 747-1941
Fax: (202) 747-3912
shollman@sheppardmullin.com

Kaitlin Banner (pro hac vice)
Margaret Hart (pro hac vice)
WASHINGTON LAWYERS’ COMMITTEE
FOR CIVIL RIGHTS AND URBAN
AFFAIRS
700 14th Street, NW, Suite 400
Washington, DC 20005
Phone: (202) 319-1000
Fax: (202) 319-1010
kaitlin_banner@washlaw.org
margaret_hart@washlaw.org


                                           9
